ORDER DENYING PETITION FOR REHEARING AND REJECTION SUGGESTION FOR REHEARING EN BANC *
The panel has voted to deny the petition for rehearing and to reject the suggestion for rehearing en banc.
The full court has been advised of the en banc suggestion and an active judge requested a vote on it. The request having failed to receive a majority of the votes of the active judges, the petition for hearing is denied and the suggestion for rehearing en banc is rejected.

 Panel opinion, 9th Cir., 752 F.2d 356.